IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                             _______________

                                               m 98-51021
                                             _______________

                                      DESIREE D’ORSOGNA,
                                                                Plaintiff-Appellant,
                                                  VERSUS

                             TEXAS DEPARTMENT OF HEALTH
                                         and
                             SAN ANTONIO CHEST HOSPITAL,
                                                                Defendants-Appellees.
                                      _________________________

                              Appeal from the United States District Court
                                   for the Western District of Texas
                                           (SA-97-CV-440)
                                    _________________________

                                             November 3, 1999

Before GARWOOD, SMITH, and                              reorganization within the company. Because
  BENAVIDES, Circuit Judges.                            of the absence of discrimination, we need not
                                                        address whether the actions taken amount to
PER CURIAM:*                                            an adverse employment action.

   Desiree D’Orsogna appeals an adverse                     D’Orsogna also has failed to produce
summary judgment in her suit claiming sex               evidence that any actions taken at the
discrimination and retaliation under the Texas          workplace were a result of, or in retaliation
Labor Code. Specifically, she claims she was            for, her exercise of rights under the
demoted from her former position of sole                employment discrimination laws. She has
supervisorial authority to a co-directorship            failed to establish the causal connection
with a male co-director.                                necessary for recovery.

   There is no error. D’Orsogna produced no                AFFIRMED.
evidence suggesting sex-based animus in the
actions taken by her employer. Without
animus or other discriminatory intent based on
a proscribed ground, such or sex or race, a
plaintiff cannot succeed. Here, the changes
made were the result of a legitimate


    * Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.